Citation Nr: 0015313	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to March 
1942, and from May 1945 to March 1946.


The current appeal arose from an August 1998 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied reopening a claim of entitlement to service 
connection for pulmonary tuberculosis when it issued an 
unappealed rating decision in November 1990.

2.  The evidence received since the final unappealed November 
1990 rating decision does not bear directly and substantially 
upon the issue at hand, and by itself or in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the final unappealed November 1990 
rating decision, wherein the RO denied reopening the claim of 
entitlement to service connection for pulmonary tuberculosis, 
is not new and material, the veteran's claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence submitted in support of the veteran's claim for 
service connection for pulmonary tuberculosis prior to the 
November 1990 rating decision consists of service records 
which do not show a diagnosis, treatment or complaints of 
pulmonary tuberculosis while in service.  

A post-service report of chest x-rays taken in June 1947 was 
also of record prior to the November 1990 determination.  
These x-rays showed minimal pulmonary tuberculosis, 
reinfection type of the right upper lung field with activity 
undetermined.  X-rays taken in February 1952 showed minimal 
pulmonary tuberculosis of the right fibroid.

In an affidavit dated and received by the RO in October 1953 
WBO attested that he accompanied the veteran to the hospital 
where chest x-rays were taken and the veteran was diagnosed 
with pulmonary tuberculosis.  RH and JAA executed affidavits, 
dated and received by the RO in 1953, concerning the health 
of the veteran during service.  

In October 1953 the RO denied the veteran's claim of service 
connection for pulmonary tuberculosis because service records 
did not show the existence or treatment of pulmonary 
tuberculosis, nor was there any medical evidence of record to 
show treatment for active pulmonary tuberculosis within 3 
years after discharge from military service. 

Affidavits of Drs. MVJ, SBA, and PBT were dated and received 
by the RO in May 1954.  Those affidavits revealed that each 
physician had examined and diagnosed the veteran with 
pulmonary tuberculosis while in service.  A May 1954 
affidavit by Dr. SCP indicated that he did not examine the 
veteran, but attested that he was suffering from pulmonary 
tuberculosis with hemoptysis while in service.  

The affidavit of Dr. VST indicated that he did not treat or 
examine the veteran, but visited him during the period he was 
medically treated by another physician.  JSS and AVS executed 
affidavits, dated and received by the RO in May 1954, RGM and 
Sergeant MB executed affidavits, dated and received by the RO 
in April 1955, concerning the health of the veteran during 
service.  

In October 1990 the RO received an affidavit from JRB 
subscribed in March 1946 which does not appear to address the 
issue at hand.  Received also in October 1990 was a duplicate 
copy of Sergeant MB's affidavit.

Since the November 1990 rating decision the veteran has 
submitted, in pertinent part, the results of an examination 
conducted at the Bureau of Medical Services, Catanduanes 
Provincial Hospital in July 1958.  Examination results showed 
stationary fibro-caseous infiltration of the right apex, 
calcified spots of the 3rd, 4th, and 5th interspaces about the 
right hilar region, prominent right hilar markings, calcified 
spot of the 4th interspace, left and Ziel Neelsen method was 
positive.

The veteran also submitted certification from Provincial 
Health Office of Catanduanes dated in June 1998, which 
revealed that records of alleged treatment in 1953 and 1958 
are no longer available as they were destroyed by a typhoon.  
A medical certification from the V Luna General Hospital 
dated in June 1954 showing a diagnosis of pulmonary 
tuberculosis was submitted.  

The veteran submitted a certification from V Luna General 
Hospital dated in July 1998 which revealed that treatment 
records pertaining to the care rendered in 1953 were among 
those destroyed by physical or natural calamities.  However, 
such treatment referred to varicosities and not pulmonary 
tuberculosis.

The veteran submitted various documents which are not 
pertinent to the matter at hand, including the affidavit of 
WF executed in January 1998, and a statement by the veteran 
also dated in January 1998. 

In a March 1999 statement the veteran recounted that he was 
captured by the Japanese.  He further stated that as a result 
of his captivity there was irreversible damage to his bodily 
systems.  In addition, he stated that he felt weak, had 
occasional fever, cough, headache, chest pain and tremors 
which led to body weakness and less resistance to diseases 
which resulted in pulmonary tuberculosis.  

The Board notes that in a March 1998 VA administrative 
decision it was declared that the veteran was not entitled to 
the presumptive provisions of Public Laws 97-37 and 100-322 
having been interned or detained as a prisoner of war for 
less than 30 days.  Moreover, prisoner of war status has no 
relevance to this claim for service connection for pulmonary 
tuberculosis since pulmonary tuberculosis is not a prisoner 
of war-related disability under existing laws.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance or the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, supra at 1363.

In Elkins v. West,  12 Vet App. 209 (1999) the Court held 
that the recent decision of the Federal Circuit in Hodge, 
supra requires the replacement of the two-step Manio test 
with a three-step test.  Winters v. West,  12 Vet. App. 203, 
206 (1999); See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under the Elkins test, VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, supra.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
veteran's claim, as then reopened, is well-grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins, 
supra, at 218-219.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit "effectively 
decoupled" the determinations of new and material evidence 
and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999), Winters v. West, 
12 Vet. App. 203 (1999).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for pulmonary tuberculosis which the RO declined to reopen in 
November 1990.  

When a claim is denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

The Board finds that the medical evidence the veteran 
submitted since the final disallowance in November 1990 is 
evidence that is not duplicative or cumulative of evidence 
previously submitted and is therefore new.  See 38 C.F.R. 
§ 3.156(a); see also Smith, supra and Evans, supra.  Although 
this evidence is considered new, it is not material because 
it fails to provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
pulmonary tuberculosis, see Hodge, supra, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, medical evidence submitted pertains to 
treatment and diagnosis of pulmonary tuberculosis at least 
eight years after military discharge.  The evidence does not 
relate pulmonary tuberculosis to any event or condition in 
service nor does it show that pulmonary tuberculosis was 
active or manifested to a compensable degree within the 
three-year presumption period from discharge from service.

In his March 1999 statement, the veteran contends that his 
pulmonary tuberculosis was contracted while in service.  In 
this instance, the credibility of the veteran's statements is 
presumed, see Justus, supra and Duran, supra.  However, he 
does not have the competency of a medically trained health 
care professional to express an opinion as to the onset or 
etiology of his pulmonary tuberculosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, although such 
statements by the veteran are considered new, they are not 
material because lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray, supra.  

In reviewing the evidence of record, in support of the 
veteran's attempt to reopen his claim for service connection 
for pulmonary tuberculosis, the Board observes that since the 
denial of the claim in November 1990, no new and material 
evidence has been submitted, which bears directly and 
substantially upon the issue at hand or provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed pulmonary tuberculosis.  Thus, the 
Board must conclude that the veteran has not submitted new 
and material evidence to reopen his claim for service 
connection for pulmonary tuberculosis.  38 C.F.R. § 3.156 
(1999).  

Based on the foregoing, the Board must conclude that the 
veteran has not submitted new and material evidence to reopen 
his claim for service connection for pulmonary tuberculosis.  
38 C.F.R. § 3.156 (1999).  

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  

Here, unlike the situation in Graves, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence which is not only relevant to his claim but 
which would, if submitted, be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for pulmonary 
tuberculosis, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

